DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 (the “Response”) has been entered.
Remarks
In the Response, Applicant amends claims 1, 14 and 21.
Claims 1-21 are presented for examination.
Response to Amendment
Applicant’s arguments submitted March 19, 2021 have been fully considered, but they are not persuasive for at least the reasons set forth in the advisory action dated March 30, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-8, 10, 11, 14-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Axnix et al. (US 2017/0132156 A1, hereinafter Axnix I) in view of Jahid et al. (US 2018/0063103 A1, hereinafter Jahid) further in view of Sela et al. (US 2019/0050602 A1, hereinafter Sela) further in view of in view of Nakanishi et al. (US 2012/0084574 A1, hereinafter Nakanishi).
Regarding claims 1, 14 and 21, Axnix I teaches: an IC system (212, FIG. 1) comprising a first processor (216, FIG. 1), a first memory controller (218, FIG. 13), a system bus, and a first memory (60, FIG. 1 / 228, FIG. 13) (¶ 19, 23, 82 “application-specific integrated circuit”; ¶ 64 “system memory 228”; ¶ 62 “memory controller 218”; ¶ 21 “ASIC/system 212 comprises processor 216 and memory 60”), wherein:
the first memory controller is distinct from a first RAM (230, FIG. 13) and from the system bus (¶ 62 “memory controller 218”; ¶ 64 “system memory can include…RAM 230”; note: the exemplary architectures of Axnix I [e.g., PCI] implicitly disclose that Axnix I’s bus and memory controller may be distinct from one another [see ¶ 62]);
the first memory controller is connected to the first processor via the system bus (¶ 61 “bus 218 [] couples various system components…to processor 216”; ¶ 62 “Bus 218 represents…bus structures, including a…memory controller”);
the first memory controller is connected to a memory cryptography circuit (¶ 62 “memory controller 218”; note: Axnix I’s memory controller 218 is connected to a memory cryptography circuit 50/68 [see ¶ 21, 27, 62]);

the keystore comprises a plurality of storage spaces (80, FIG. 1), each storage space accessible using a corresponding KID (¶ 23 “one or more keys 32 are stored”; ¶ 26 “allocating an identifier 40 and at least one…key 32 for each”); and
the keystore is configured to provide a cryptographic key (32, FIG. 1) stored in a corresponding storage space (¶ 53 “key 32 is loaded from table 80”).
However, Axnix I does not explicitly disclose: wherein the first memory is a RAM; the first memory controller is distinct from the system bus; the first memory controller comprises a memory cryptography circuit; the keystore is configured to receive a KID from one of a plurality of KID input paths to the memory cryptography circuit; accessing, by the keystore, the storage space corresponding to the KID; and the keystore is configured to provide, in response to receiving the KID, a cryptographic key stored in the corresponding storage space.
In an analogous art, Jahid teaches:
wherein a first memory is a first RAM (note: Jahid discloses that its RAM can be used for its cryptographic operations [see ¶ 32]),
configured to receive a KID (350, FIG. 3) from one of a plurality of KID inputs to the memory cryptography circuit (¶ 43, 48 “ticket…contains an encryption key identifier/KID input”; ¶ 50 “receive/send 430 an encryption key request that includes the ticket to the key manager/keystore [i.e., memory cryptography circuit]”; note: it is implicit 
accessing the storage space corresponding to the KID (note: it is implicit that Jahid must access a storage space corresponding to KID 350 in order for Jahid’s “key manager” to provide 440 the key specified by KID 350 [see ¶ 43, 48, 50]); and
configured to provide (440, FIG. 4), in response to receiving (430, FIG. 4) the KID, a cryptographic key stored in the corresponding storage space (¶ 43, 48, 50 “send 430 a encryption key request that includes the ticket/KID to the key manager/keystore”; ¶ 51 “provide/receive 440 the encryption key…from the key manager/ keystore”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jahid for: (1) using a RAM for cryptographic processing; and (2) providing a cryptographic key in response to receiving its corresponding KID and accessing the cryptographic key’s storage space.  The teachings of Jahid, when respectively used with the existing system of Axnix I’s cryptographic memory and cryptographic key providing functionality, will improve the system by: (1) enabling its cryptographic memory to provide data at faster speeds; and (2) providing its cryptographic key providing feature with a straightforward and, thus, efficient scheme for determining which key to provide.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.
However, Axnix I in view of Jahid does not explicitly disclose: a first memory controller is distinct from the system bus; the first memory controller comprises a  paths.
In an analogous art, Sela teaches:
a first memory controller (22, FIGS. 1-2) is distinct from the system bus (¶ 29 “the memory controller 22 may contain logic for communicating over the host connection 30”; note: as depicted in FIG. 1, Sela’s memory controller 22 is distinct from both bus 12 and connection 30, which implicitly also reads on the term “bus” [see ¶ 29, 30]);
the first memory controller comprises a memory cryptography circuit (¶ 34 “keystore/cryptographic keys are stored…in the memory controller 22…a first-type cryptographic engine/computation algorithm is stored in ROM in the memory controller 22”; note: Sela’s memory cryptography circuit may be the combination of the circuitry storing its “cryptographic keys” and “computation algorithm” [see ¶ 34]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Sela (1) for a memory controller that is not a bus and (2) for incorporating a memory cryptography circuit into a memory controller.  The teachings of Sela, when used within the system of Axnix I in view of Jahid’s memory controller, will: (1) detail a topology of the system’s architecture by delineating the difference between the system’s bus and its memory controller; and (2) improve the security of the system’s memory cryptography circuit by concealing it within the system’s memory controller and, thereby, protect the memory cryptography circuit from tampering.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.
Nakanishi teaches: wherein one of a plurality of KID inputs to a memory cryptography circuit (120, FIG. 2) is one of a plurality of KID input paths (example: 251 and 252, FIG. 2) (¶ 16, 30, 32, 33, 37 “paths/communication portions 251, 252...output the inputs/IDs or...the key information inputted”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Nakanishi for: providing one of a plurality of inputs to a memory cryptography circuit, with one of a plurality of input paths to a memory cryptography circuit.  The teachings of Nakanishi, when used with the system of Axnix I in view of Jahid further in view of Sela’s memory cryptography circuit, will improve the memory cryptography circuit by enabling it to receive the system’s plurality of KID inputs from a plurality of sources.  Therefore, examiner concludes that it would have been obvious for one of ordinary skill to arrive at the above-claimed invention.
Regarding claims 2 and 15, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claims 1 and 14, as previously stated, and further teaches wherein:
the memory cryptography circuit (Axnix I: 50 and 68, FIG. 1 / Sela: 22, FIGS. 1-2) is configured to receive (Jahid: 420 and 440, FIG. 4) a first input block and a corresponding first KID (Axnix I ¶ 21, 27; Jahid ¶ 49 “receive 420 a data message”; Jahid ¶ 51 “receive 440 the encryption key”; Sela ¶ 34 “memory controller 22/memory cryptography circuit”);
the memory cryptography circuit is configured to:

provide (Jahid: 420 and 440, FIG. 4), to the first-type cryptographic engine (Axnix I: 50, FIG. 1), the first input block and a first cryptographic key provided (Axnix I: S212, FIG. 12) by the keystore in response to receiving the first KID (Axnix I ¶ 21, 28 “transfer VM specific key 32…to crypto unit 50”; Axnix I ¶ 53 “key 32 of VM 10 loaded is performed”; Jahid ¶ 49 “receive 420 a data message”; Jahid ¶ 51 “receive 440 the encryption key”; note: the key and input block are both provided to crypto-engine for processing [see Jahid ¶ 51]); and
the first-type cryptographic engine is configured to perform (Jahid: 450, FIG. 4) a first-type cryptographic operation on the first input block using the first cryptographic key provided by the keystore (Axnix I ¶ 29, 21 “unit 50 arranged…to encrypt/decrypt”; Jahid ¶ 51).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jahid for having a cryptographic circuit receive and provide an input block, and KID, in order to perform a cryptographic operation.  The teachings of Jahid, when used within the existing system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s cryptographic circuitry, will improve the cryptographic circuit by providing it with a straightforward and, thus, efficient scheme for performing cryptographic operations.  Therefore, the examiner concludes that it would have been obvious to one of ordinary ‐claimed invention.
Regarding claims 3 and 16, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claims 2 and 15, as previously stated, and further teaches wherein:
the first-type cryptographic engine (Axnix I: 50, FIG. 1) is an encryption engine (Axnix I ¶ 29, 21 “unit 50 arranged…to encrypt”; Sela ¶ 34 “a cryptographic engine/ computation algorithm”);
the first-type cryptographic operation is an encryption (Jahid: 450, FIG. 4) of the first input block using the first cryptographic key (Axnix I ¶ 21, 29; Jahid ¶ 51);
the encryption engine outputs a corresponding ciphertext block that is provided to the first RAM (Axnix I ¶ 29, 21 “encrypt…pages written…by using an encryption key stored in unit 50…on a cache/memory”; note: unit 50 must provide its cryptographic result to its cache memory in order to output the result [see Axnix I ¶ 29], and Jahid discloses that its RAM can be the memory used for cryptographic operations [see Jahid ¶ 32]).
Regarding claims 4 and 17, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claims 3 and 16, as previously stated, and further teaches wherein:
the memory cryptography circuit (Axnix I: 50 and 68, FIG. 1) further comprises a decryption engine (Axnix I: 50, FIG. 1)(Axnix I ¶ 29, 21 “unit 50 arranged…to…decrypt”; note: Sela’s memory cryptography circuit may be the combination of the circuitry storing its “cryptographic keys” and “computation algorithm” [see Sela ¶ 34]);

the memory cryptography circuit is configured to:
provide (Jahid: 430, FIG. 4) the second KID (Jahid: 350, FIG. 3) to the keystore (Axnix I: 68, FIG. 1) (Jahid ¶ 43, 48, 50 “send 430 an encryption key request that includes the ticket/KID to the key manager/keystore”; note: Axnix I discloses more than one KID/a second KID [see Axnix I ¶ 23; FIG. 3], and Jahid may encrypt multiple “data messages”/a second input block [see Jahid ¶ 32]);
provide (Jahid: 420 and 440, FIG. 4), to the decryption engine, the second input block and a second cryptographic key provided  (Axnix I: S212, FIG. 12) by the keystore in response to receiving the second KID (Axnix I ¶ 21, 28 “transfer VM specific key 32…to crypto unit 50”; Axnix I ¶ 53 “key 32 of VM 10 loaded is performed”; Jahid ¶ 49 “receive 420 a data message”; Jahid ¶ 51 “receive 440 the encryption key” ; note: Axnix I discloses more than one KID/a second KID [see Axnix I ¶ 23; FIG. 3], and Jahid may encrypt multiple “data messages”/a second input block [see Jahid ¶ 32], also note that Jahid’s key and input block are both provided to crypto-engine for processing [see Jahid ¶ 51]);
the decryption engine is configured to perform a decryption operation on the second input block using the second cryptographic key provided by the keystore; and

Regarding claim 6, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claim 2, as previously stated, and further teaches wherein:
the first KID is received (Jahid: 430, FIG. 4) from the first processor (Axnix I ¶ 23; Jahid ¶ 43, 48, 50 “receive/send 430 an encryption key request that includes the ticket/KID by/to the key manager/keystore”);
the first input block is received (Jahid: 420 and 440, FIG. 4) from the first RAM (Axnix I ¶ 21 ”unit 50 arranged logically in data transfer between the processor 216 and memory 60”; Jahid ¶ 49 “receive 420 a data message”; note: Jahid discloses that its “RAM” can be used for its cryptographic operations [see Jahid ¶ 32]),
the first-type cryptographic engine is a decryption engine (Axnix I: 50, FIG. 1) (Axnix I ¶ 29, 21 “unit 50 arranged…to…decrypt”; Sela ¶ 34 “a cryptographic engine/ computation algorithm”);
the first-type cryptographic operation is a decryption of the first input block using the first cryptographic key (Axnix I ¶ 29, 21 “unit 50 arranged…to…decrypt”; Jahid ¶ 51, 52 “process 400 may also be used to retrieve an encryption key for a data message that must be decrypted”);

the plaintext block is provided to the first processor (Axnix I ¶ 21 “unit 50 arranged logically in data transfer between the processor 216 and memory 60 to…decrypt pages …read from the memory 60 by the processor 216”; note: unit 50 provides its plaintext/decrypted message to processor 216 [see Axnix I ¶ 21]).
Regarding claims 7 and 18, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claims 2 and 15, as previously stated, and further teaches wherein:
the memory cryptography circuit further comprises a second-type cryptography engine (Axnix I ¶ 29, 21 “unit 50 arranged…to encrypt/decrypt”; note: encryption is a first-type of cryptographic process and decryption is a second [see Axnix I ¶ 21, 29], and Sela’s memory cryptography circuit may be the combination of the circuitry storing its “cryptographic keys” and “computation algorithm” [see Sela ¶ 34]);
the memory cryptography circuit is configured to receive (Jahid: 420 and 440, FIG. 4) a second input block and a corresponding second KID (Axnix I ¶ 21, 27; Jahid ¶ 49 “receive 420 a data message”; Jahid ¶ 51 “receive 440 the encryption key”; Sela ¶ 34; note: Axnix I discloses more than one KID/a second KID [see Axnix I ¶ 23; FIG. 3], and Jahid may encrypt multiple “data messages”/a second input block [see Jahid ¶ 32]);  
the memory cryptography circuit is configured to:

provide (Jahid: 420 and 440, FIG. 4), to the second-type cryptographic engine, the second input block and a second cryptographic key provided (Axnix I: S212, FIG. 12) by the keystore in response to receiving the second KID (Axnix I ¶ 21, 28 “transfer VM specific key 32…to crypto unit 50”; Axnix I ¶ 53 “key 32 of VM 10 loaded is performed”; Jahid ¶ 49 “receive 420 a data message”; Jahid ¶ 51 “receive 440 the encryption key”; note: Jahid may encrypt multiple “data messages”/a second input block [see Jahid ¶ 32], and a key and input block are both provided to crypto-engine for processing [see Jahid ¶ 51]); and
the second-type cryptographic engine is configured to perform a second-type cryptographic operation on the second input  block using the second cryptographic key provided by the keystore, wherein the second-type cryptographic operation is different from the first-type cryptographic operation (Axnix I ¶ 29, 21 “unit 50 arranged…to encrypt/decrypt”; Sela ¶ 34 “a cryptographic engine/ computation algorithm”; note: encryption and decryption are different types of cryptographic operations [see Axnix ¶ 21], Axnix I discloses more than one KID/a second KID [see Axnix I ¶ 23; FIG. 3], and Jahid may encrypt multiple “data messages”/a second input block [see Jahid ¶ 32]).
Regarding claim 8, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claim 1, as previously stated, and teaches 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jahid for having a key management unit manage a keystore.  The teachings of Jahid, when used within the system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s IC, will streamline its keystore’s functionality by employing a dedicated unit to automate the management of the keystore’s functions.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.
Regarding claim 10, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claim 1, as previously stated, and further teaches wherein:
the IC system (Axnix I: 212, FIG. 1) supports the operation of a plurality of PSEs (Axnix I: 10 and 16, FIG. 1) (note: Axnix I’s software environments 10/16 are protected by encryption keys 32 [see Axnix I ¶ 29]);
the operation of the PSEs is managed by a PSE manager (Axnix I: 74, FIG. 1) (note: Axnix I’s hypervisor 74 manages the operation of its PSEs 10/16 [see Axnix I ¶ 50, 53]);
each PSE is associated with a corresponding cryptographic key (Axnix I: 32, FIG. 1) (Axnix I ¶ 29); and
the first processor (Axnix I: 216, FIG. 1) is configured to run a first PSE (Axnix I ¶ 25 “PSE/virtual machine 10/16 is executed by processor 216”).

Before the effective filing date of the invention, one of ordinary skill in the art at the time of the filing of the invention would have recognized the ability to utilize the teachings of Nakanishi for arbitrating its KID inputs.  The teachings of Nakanishi, when used with the system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s KID reception feature, will improve the system’s KID reception feature by enabling the system to handle requests from more than one KID input simultaneously.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Axnix I in view of Jahid further in view of Sela further in view of Nakanishi further in view Axnix et al. (US 2016/0292442 A1, hereinafter Axnix II).

the second input block is received from a RAM (Jahid ¶ 49 “receive 420 a data message”; note: Jahid may process multiple “data messages”/a second input block and Jahid discloses that its “RAM” can be used for its cryptographic operations [see Jahid ¶ 32]),
wherein the RAM is a cache (note: Jahid discloses that its RAM can be used for its cryptographic operations [see Jahid ¶ 32], and data must be provided to the cache memory of Axnix I in order for unit 50 to determine a result [see Axnix I ¶ 29]); and
the second KID is received from a processor, wherein the second KID is a second ID (Jahid ¶ 43, 48, 50 “send 430 an encryption key request that includes the ticket/KID to the key manager/keystore”; note: Axnix I discloses a second ID [see Axnix I ¶ 23; FIG. 3]).
However, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi does not explicitly disclose, yet Axnix II teaches: 
a second input block is received from a second cache (¶ 20 “processor units are equipped with processor caches/a second cache”; ¶ 21 “input blocks received from/data transferred between processor cache/a second cache”); and
a second ID is received (S210, FIG. 2) from a second processor (¶ 20 “system 210…includes a number of processor units/a second processor”; ¶ 21 “each processing unit encrypts/decrypts, with the corresponding virtual machine key”; ¶ 27 “key 18 is stored in…table 80”; ¶ 34 “a virtual machine key…stored in a virtual machine key 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Axnix II for having a virtual machine run in the same system as, but on a different processor and corresponding cache from, another virtual machine.  The teachings of Axnix II, when used within the system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s IC, will improve security and provide an additional layer of isolation between the system’s virtual machines by having them run on separate processors that each have their own cache.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.
Claims 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Axnix I in view of Jahid further in view of Sela further in view of Nakanishi further in view of Durham et al. (US 2019/0095350 A1, hereinafter Durham).
Regarding claims 9 and 19, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claims 1 and 14, as previously stated, and further teaches wherein:
the system bus (Axnix I: 218, FIG. 13 / Jahid: 805, FIG. 8) interconnects the first processor (Axnix I: 216, FIG. 1), the first memory controller (Axnix I: 218, FIG. 13 / Sela: 22, FIGS. 1-2), and the first cache (Axnix I: 232, FIG. 13) (Axnix I ¶ 61 “bus 218 [] couples various system components including system memory 228 to processor 216”; 
the system bus (Axnix I: 218, FIG. 13 / Jahid: 805, FIG. 8) is configured to carry the KID, and a corresponding data block (Jahid ¶ 43, 48, 49 “carry/receive 420 a data message/data block”; Jahid ¶ 50 “carry/send 430 an encryption key request that includes the ticket/KID; note: it is implicit that the system’s bus is the medium for carrying “data transfers between the processor 216 and memory 60” [see Axnix I ¶ 21, 61, 62; Jahid ¶ 78, 79; MPEP § 2144.01]); and
the first cache is configured to store the KID and the corresponding data block (Axnix I ¶ 29, 21 “encrypt…pages written…by using an encryption key stored in unit 50…on a cache/memory”; Jahid ¶ 43, 48, 49 “receive 420 a data message/data block”; Jahid ¶ 50 “send 430 an encryption key request that includes the ticket/KID; note: unit 50 must store data in its “cache” memory in order to transmit or process such data [see Axnix I ¶ 29]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jahid for transmitting/ carrying a data block and KID.  The teachings of Jahid, when used with the system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s cache connected via the system bus, will provide the system with a straightforward and, thus, efficient scheme for transmitting data to the system’s cache for cryptographic processing.  Therefore, the examiner concludes that it would have been obvious to one ‐claimed invention.
However, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi does not explicitly disclose, yet Durham teaches wherein:
a KID is carried together with a corresponding memory address and a corresponding data block (¶ 59 “memory address/page address received in the write request…data line includes encrypted data/data block and…the KID itself”; note: Durham’s write/modify requests may carry a KID together with a corresponding page address and a data block [see ¶ 58, 59]); and
the KID is stored together with the corresponding memory address and the corresponding data block (¶ 59 “memory address/page address received in the write request…data line includes encrypted data/data block and…the KID itself”; note: Durham’s write/modify requests may store/include a KID together with a corresponding page address and a data block [see ¶ 58, 59]).
 Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Durham for carrying and storing a KID together with a corresponding memory address and data block.  The teachings of Durham, when used within the system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s KID receiving and cryptographic key providing features, will provide the system with a straightforward and, thus, efficient scheme for retrieving a KID’s cryptographic key from memory.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.

However, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi does not explicitly disclose, yet Durham teaches: wherein a first RAM is a NVDIMM RAM (¶ 30, 90 “encryption software can work with NVDIMMs”).
Before the effective filing date of the invention, one of ordinary skill would have recognized the ability to utilize the teachings of Durham for utilizing a NVDIMM RAM.  The teachings of Durham, when used within the system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s first RAM, will enable the system to securely take advantage of the performance benefits of a direct access storage mode by having the system’s RAM operate in a direct access storage mode.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Axnix I in view of Jahid further in view of Sela further in view of Nakanishi further in view of Einkauf et al. (US 2016/0323377 A1, hereinafter Einkauf).
Regarding claim 12, Axnix I in view of Jahid further in view of Sela further in view of Nakanishi teaches all of the limitations of claim 1, as previously stated, and further teaches: the first RAM (note: Jahid discloses that its RAM can be used for its cryptographic operations [see Jahid ¶ 32]).
Durham teaches: wherein a first RAM is a SDRAM (¶ 195 “system memory may be implemented using SDRAM”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Einkauf for utilizing a SDRAM.  The teachings of Einkauf, when used within the system of Axnix I in view of Jahid further in view of Sela further in view of Nakanishi’s first RAM, will reduce the time required to access the system’s cryptographic memory by maximizing the speed of the system’s first RAM.  Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to arrive at the above‐claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALISH K BELL/Examiner, Art Unit 2432


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432